NOT FOR PUBLICATION                       FILED
                      UNITED STATES COURT OF APPEALS                      JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                   U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                       Nos. 16-10508, 16-10531,
                                                     16-10537, 16-10538,
         Plaintiff-Appellee,                         17-10001
    v.
                                                D.C. Nos.    4:12-cr-00792-YGR-1
HENRY CERVANTES; JAIME                                       4:12-cr-00792-YGR-2
CERVANTES; ALBERTO LAREZ; and                                4:12-cr-00792-YGR-4
ANDREW CERVANTES                                             4:12-cr-00792-YGR-12

         Defendants-Appellants.                 MEMORANDUM*

                      Appeal from the United States District Court
                        for the Northern District of California
                      Yvonne G. Rogers, District Judge, Presiding

                         Argued and Submitted April 30, 2020
                              San Francisco, California

Before: WALLACE, GRABER, and COLLINS, Circuit Judges.

         In these consolidated appeals, Defendants-Appellants Andrew Cervantes,

Henry Cervantes, Alberto Larez, and Jaime Cervantes1 (collectively,

“Defendants”) challenge their convictions and sentences for a variety of crimes

arising from their participation in Nuestra Familia (“Our Family” or “NF”), a

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
1
 Although three of the Defendants have the same last name (“Cervantes”), they are
not related to one another. To avoid confusion, we will refer to those three
Defendants only by their first names.
violent prison gang operating in the Northern California prison system and

elsewhere. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742(a). We affirm in part and vacate and remand in part.

                                          I

      The district court did not commit prejudicial error in admitting testimony

from Bureau of Prisons (“BOP”) Officer John Feeney, who provided his lay

opinion regarding the meaning of coded language used in communications of NF

members.

                                         A

      Reviewing de novo, see United States v. Wells, 879 F.3d 900, 914 (9th Cir.

2018), we conclude that, in evaluating the admissibility of Officer Feeney’s

various opinions, the district court correctly applied Federal Rule of Evidence 701

rather than Rule 702. The district court declined to allow Feeney to testify based

on a claimed “specialized knowledge” of gang or “drug jargon,” but instead

endeavored to confine him “to interpret[ing] ambiguous statements based on his

general knowledge of the investigation.” United States v. Freeman, 498 F.3d 893,

902 (9th Cir. 2007). In Freeman, we held that opinions of the latter sort are not

those of “an expert but rather [of] a lay witness.” Id. Rule 701, rather than Rule

702, thus provides the proper framework here. See also United States v. Gadson,

763 F.3d 1189, 1206–07 (9th Cir. 2014) (holding that Rule 701 applies to “an


                                         2
officer’s interpretation,” based on his or her “direct knowledge of the

investigation,” of “‘ambiguous conversations’” in “intercepted phone calls”

(citation omitted)). We review the district court’s application of Rule 701’s

standards to the specific evidence in this case only for abuse of discretion. Id. at

1209.

        Gadson forecloses Defendants’ arguments for a wholesale exclusion of

Feeney’s testimony. In that case, we expressly rejected the argument that, in order

for lay testimony about recorded conversations to be “based on the witness’s

perception,” FED. R. EVID. 701, the witness must have been a “participant in the

recorded conversation.” Gadson, 763 F.3d at 1207. Instead, it suffices that “the

testimony was based on the officer’s ‘direct perception of several hours of

intercepted conversations . . . and other facts he learned during the investigation.’”

Id. (quoting Freeman, 498 F.3d at 904–05); see also id. at 1210 (holding that an

officer with “personal experience and knowledge of the investigation” may provide

lay opinion testimony about ambiguous content of phone calls where he “reviewed

the phone calls in the context of that knowledge”). Defendants contend that

Feeney lacked the necessary personal participation in the investigation of them,

because his interactions with Defendants were limited and he did not participate in

any surveillance of Defendants or searches of their cells. The district court did not

abuse its discretion in concluding that Feeney’s many years of investigating and


                                          3
reviewing NF correspondence and recorded conversations, including of

Defendants, provided a sufficient basis to conclude that Feeney’s testimony was

based on facts he learned during his own investigation. See Gadson, 763 F.3d at

1207–1213; Freeman, 498 F.3d at 904–05.2

                                          B

      We further reject Defendants’ challenges to certain specific aspects of

Feeney’s lay opinion testimony. The record reflects that the district court made

considerable efforts to stay within the limitations of Rule 701, as construed in

Gadson and Freeman. The district court carefully made opinion-by-opinion

determinations, sustaining dozens of objections when it concluded that the

Government had failed to lay a foundation to allow Feeney to opine on the

meaning of particular coded terms. Defendants contend that the district court

nonetheless erred in allowing Feeney to opine on a variety of specific terms, but

we hold that there was no prejudicial abuse of discretion with respect to any of the

points Defendants raise.




2
  Defendants argue that the “expert” nature of Feeney’s testimony is confirmed by
the fact that it extended to Defendants’ post-indictment letters and calls. But
Defendants cite no authority for imposing that temporal limitation on Rule 701,
and nothing in the text of the rule supports it.

                                          4
                                           1

      Defendants challenge, in particular, Feeney’s testimony identifying the

various female code names that the Defendants used to refer to particular NF

members, including themselves, in communications from prison. For example,

Feeney identified Andrew as “Lucy,” Henry as “Heather,” and Larez as “Becky” or

“Rosa.” We reject Defendants’ challenges to these portions of Feeney’s testimony.

      As an initial matter, we find no merit in Defendants’ objections to Feeney’s

testimony identifying the voices and handwriting of various NF members,

including Sheldon Villanueva, one of two incarcerated “overseers” who ran NF.

These are proper subjects for lay opinion testimony, see FED. R. EVID. 901(b)(2),

(5), and the district court did not abuse its discretion in concluding that Feeney’s

familiarity with the relevant voices and handwriting, even if limited, was sufficient

to provide a foundation for his identifications. See United States v. Workinger, 90

F.3d 1409, 1415 (9th Cir. 1996) (holding that rulings on foundation are reviewed

only for abuse of discretion).

      In light of these voice and handwriting identifications, we reject Defendants’

contentions that the district court failed to require a sufficient foundation for

Feeney’s identification of the code names for various NF members. Although the

methods Feeney used in each instance differed, and some foundations were laid




                                           5
with more care than others, we conclude that there was no prejudicial abuse of

discretion.

      For example, with respect to Larez, the jury heard a recording of a portion of

a phone call from Villanueva in which the latter provided a specific new phone

number for “Rosa.” After a clip from a subsequent phone call from Villanueva to

that very number was played for the jury, Feeney identified the voice of the person

who received that call as Larez. The jury then heard another call in which

Villanueva referred to the “underdog” of “Rosa,” and later in the same call, to the

“underdog” of “Becky.” Feeney interpreted this call as referring to a single

“underdog” and that “Becky” and “Rosa” were the same person, i.e., Larez.

Feeney testified that this latter conclusion was also consistent with what he had

observed in tracking other unspecified phone calls, financial records, and prison

mail relating to “Becky.” As to Henry, the jury heard a call in which Larez told

Andrew that he would be at “Heather’s house” in 30 minutes and that Andrew

should call Larez back at that time so that he “could say hi to her.” The jury also

heard a clip from Andrew’s call 40 minutes later to that same number in which he

spoke with Henry. With respect to Andrew, Feeney testified that he had heard an

unspecified call in which Andrew made a “slipup,” referring to himself as “I” and

then correcting himself and saying “Lucy.”




                                          6
      Defendants complain that, in identifying Andrew as “Lucy,” as well as in

other instances, Feeney did not identify the specific conversations or records that

led him to associate particular code names with particular persons. Defendants

contend that, as a result, there was an inadequate foundation for the district court to

permit Feeney to render an opinion or to conclude that any such opinion would be

“helpful” to the jury. FED. R. EVID. 701(b). We disagree. Even if it would have

been preferable for the Government to have provided a more detailed foundation

for the identification of Andrew as “Lucy,” the district court did not abuse its

discretion. The district court could reasonably conclude that Feeney’s testimony

that he recalled a conversation in which Andrew had inadvertently identified

himself as “Lucy” provided a sufficient foundation, even if Feeney did not supply

the exact date of the conversation or other details about it. The lack of such details

may have reduced the weight and persuasiveness of that testimony, but it did not

render the testimony inadmissible.

                                          2

      We also reject Defendants’ challenge to Feeney’s testimony that certain

coded conversations referred to “Polvo” carrying out an assault of “Demon.”

      As an initial matter, we note that the district court did not permit Feeney to

provide an opinion as to who he thought “Polvo” and “Demon” were, because the

district court repeatedly sustained defense objections that an inadequate foundation


                                          7
had been laid for Feeney to provide such testimony. Instead, the identifications of

“Polvo” as Ernest Killinger and “Demon” as Tobias Vigil were made by Bismarck

Ocampo, a cooperating NF member who testified at trial. Ocampo further testified

that Andrew told him that he had ordered a “hit” on “Demon” and that Demon

“was hit and survived.” Mario Ochoa-Gonzalez, a cooperating Norteño,3 likewise

testified that Andrew told him that he had been responsible for the “hit” on

“Demon.” The jury also heard testimony from a prison official that Vigil was

assaulted at the United States Penitentiary (“USP”) McCreary in Kentucky on

March 27, 2013, during the course of the communications that Feeney discussed.

      In the challenged testimony, Feeney stated that Andrew’s communications

about Polvo and Demon used coded language to refer to assaulting Demon. For

example, Feeney was permitted to testify that Andrew’s December 2012 letter

stating that “Demonito is a waste of time” and that “Mom don’t want him around

the house” referred to assaulting Demon. Feeney testified that, over the course of

his monitoring of mail and phone calls, he had observed that referring to an inmate

as a “waste of time” was often followed by an assault on that person. Feeney also

testified that “house” was a term commonly used by NF members to refer either to

NF members in a particular location or to NF members overall. A subsequent


3
 As one witness explained at trial, a “Norteño is a gang member [who] functions
under the NF and is guided by the NF,” while the NF “is the governing body of the
whole movement.”

                                         8
letter from Leonard “Manny” Vilches to Andrew relayed an inquiry from “prima

polvo” as to whether there were “any other options for demona” given “how well

she has been behaving lately, and what an asset she[’]s been.” Andrew responded

to Vilches in a March 25, 2013 letter stating that, when Vilches spoke with “prima

Polva,” he should “let her know that it[’]s still a yes.” A subsequent letter from

Vilches to Andrew stated, “speaking of Polva, I’ll let her know to make sure she

takes care of her things to do list for the summer,” and Feeney also was permitted

to opine that, “based on the previous letters,” a further letter contained coded

language for “assault Demon.” Finally, Feeney opined that a responding letter that

referred to “summer cleaning” meant “removing Demon.”

      We hold there was no prejudicial abuse of discretion in permitting this

testimony. Feeney’s opinions as to coded terms such as “waste of time” and

“house” were based on his perceptions as to how those particular terms were used

by NF members in the many communications that he reviewed over time.

Although that testimony lacked details about the specific communications that led

Feeney to develop that understanding of their usage of terms, the district court did

not abuse its discretion in concluding that this testimony nonetheless provided a

sufficient (albeit thin) foundation for his conclusions and that this testimony would

be helpful to the jury in assessing the particular communications at issue. Cf.

Gadson, 763 F.3d at 1209 (observing that the “out-of-court experiences” that


                                          9
underlie opinions as to identity are what “make the witness’s testimony helpful to

the jury”).4

      As to Feeney’s opinions in which he interpreted one letter presented to the

jury based on other letters in the same chain of correspondence that were also

presented to the jury, it is perhaps debatable whether such an opinion is “helpful”

within the meaning of Rule 701. Cf., e.g., Gadson, 763 F.3d at 1210 (holding that

where an agent does not draw “on personal knowledge regarding the investigation”

but simply “‘spoon-[feeds] his interpretations of the phone calls and the

government’s theory of the case to the jury,’” the agent’s opinions are neither

based on “his own concrete perceptions” nor “helpful to the jury” (citation

omitted)). But substantially for the same reason that such testimony arguably

might not meet Rule 701’s “helpful” requirement—i.e., that the jury is capable of

construing one letter in light of the other—any error here would not be prejudicial.

That is especially true considering the substantial additional admissible evidence



4
  We reject Defendants’ contention that the lack of details in the foundation
provided for some of Feeney’s opinions made them “impervious to testing through
cross-examination.” On the contrary, that lack of detail itself provided fodder for
cross-examination that could undermine Feeney’s persuasiveness and credibility.
As the district court stated in rejecting this same contention, “the interesting irony
here is the more foundation is provided for these opinions, the stronger the opinion
and the more credible the witness is.” In any event, even if the district court erred,
we would hold that the error was not prejudicial. As set forth above, the context
supplied by other witnesses, as well as the entire course of the communications
themselves, amply confirm their import.

                                          10
concerning the attack on Vigil, including the coded communications themselves,

Feeney’s permissible testimony concerning specific coded phrases, and Ocampo’s

and Ochoa-Gonzalez’s testimony that Andrew stated he had ordered a hit on Vigil.

                                          3

      Defendants also challenge Feeney’s opinion testimony as to the meaning of

a variety of terms related to drug trafficking by NF members. We reject these

contentions as well.

      Feeney testified that references in various conversations to “stuff for the

restaurant” or “stuff” for “school” were references to drug trafficking. Feeney

stated that his understanding of the meaning of these coded terms was based on his

perception of how those terms were used by NF members during calls that he

listened to, but he again did not provide further details concerning those calls.

Although the foundation laid for this testimony was thin, we hold that there was no

prejudicial abuse of discretion in the admission of this testimony for largely the

same reasons discussed above in section I(B)(2). Moreover, Ochoa-Gonzalez and

Fernando Rangel, another cooperating former Norteño who testified at trial,

independently testified to the meaning of many of these same coded terms as used

by NF members.

      Feeney also testified as to the meaning of certain other phrases used in

discussions that assertedly addressed drug trafficking. For example, he testified


                                          11
that references to “white” items (such as “white t-shirts”) meant cocaine, green

items meant “marijuana,” and “black” items meant heroin. Feeney further

addressed the meaning of various references to other persons involved in the drug

trafficking activities, stating that the phrases “Mormons” and “Jazz” referred to NF

members in Utah, and that “tierra de manzanas”—Spanish for “land of apples”—

referred to NF members in Washington State. The foundation for these opinions

was again fairly scant, and the relatively unimaginative nature of some of these

coded terms arguably raises an issue about whether this testimony was helpful to

the jury. But once again we cannot say that the district court abused its discretion,

much less that Defendants were prejudiced. Feeney’s testimony on these points

reinforced what were already, in the context of the trial record as a whole, fairly

obvious conclusions about the meaning of certain communications.

                                          C

      Defendants also contend that, because some of Feeney’s opinions about the

meaning of coded terms were based on his matching up of conversations with

information from inmate financial records and other BOP records, his testimony

violated the Confrontation Clause by necessarily introducing, as testimonial

hearsay, the substance of “testimonial investigative reports” prepared by other

BOP investigators. Reviewing de novo, see United States v. Brooks, 772 F.3d

1161, 1167 (9th Cir. 2014), we hold that there was no prejudicial error.


                                          12
      Defendants’ argument rests on the premise that Feeney did not conduct a

personal review of underlying BOP business records that are covered by a hearsay

exception, but instead “apparently” relied upon “investigative reports—testimonial

hearsay—provided to him by other BOP personnel, that he requested be compiled

concerning certain inmates.” Defendants, however, do not point to anything in the

record that supports this assertion. Indeed, they acknowledge in a footnote that

Feeney testified that he reviewed “financial records” and, in the cited testimony,

Feeney explained that he had reviewed financial records that were kept “in the

ordinary course of business” by persons with “personal knowledge of the facts of

the transactions” recorded. Defendants have not established that the district court

erroneously permitted Feeney to testify about the substance of “investigative

reports” or the “collective knowledge of unnamed persons.”5

      This conclusion is confirmed by considering the specific examples of

alleged Confrontation Clause violations that Defendants provide. First, Defendants

cite Feeney’s testimony opining that the phrase “three amigos” in a letter sent to

inmate Ernest Killinger at USP McCreary was a reference to NF leaders Cornelio


5
  Defendants also assert that, because Feeney’s years of reviewing NF
communications rested in part on materials selectively sent to him by other BOP
investigators, his knowledge necessarily drew upon their representations
concerning the communications they were sending him. But to establish a
Confrontation Clause violation, Defendants would have to identify a specific
instance in the record in which a testimonial assertion of such an investigator was
actually relayed by Feeney to the jury. They have failed to do so.

                                         13
(“Cornie”) Tristan, Joseph (“Pinky”) Hernandez, and James (“Tibbs”) Morado.

Defendants highlight that, in explaining the basis for his opinion, Feeney testified

that, after hearing a conversation in which Villanueva said that money would be

sent to the “amigos” in Colorado, Feeney observed the money arrive in those three

persons’ accounts. Defendants assert that, because Feeney did not work at that

prison in Colorado, he must have relied on “investigative reports” rather than on a

review of the underlying business records themselves. The record does not support

this speculation. On the contrary, Feeney testified that, after Villanueva’s

statement, Feeney saw “the actual money orders being deposited on those inmates

in Colorado,” namely “Pinky, Cornie, and Tibs [sic]” and that he “watch[ed] the

money being placed on the accounts.”

      Second, Defendants contend that Feeney necessarily relied on “testimonial

reports from other investigators” when he “offered his lay opinion that ‘Demonito’

was Tobias Vigil and ‘Polvo’ was Earnest [sic] Killinger.” This contention fails,

because its premise is demonstrably incorrect. As noted earlier, the district court

never permitted Feeney to offer an opinion as to the identities of “Demonito” and

“Polvo”; those identifications were made by cooperating gang members. See

supra at 7–8.

      Third, Defendants argue that “Feeney relayed inadmissible hearsay when he

relied on materials seized during [prison] cell searches without indicating whether


                                         14
he was present during the search.” Specifically, Defendants argue that Feeney

relied on “material removed from” Vilches’s prison cell by other prison officials

when he identified the handwriting of Vilches in a letter relayed to Andrew by

Jessica Beluneva. This argument fails, because the district court sustained

Defendants’ objection when Feeney stated that his identification of the handwriting

in this letter was based in part on “material removed from the cell.” The district

court then immediately dismissed the jury and required the Government to make a

proffer to support Feeney’s opinion, and the Government explained that Feeney

would rely on (1) a comparison between the handwriting in the subject letter and

that in another letter relayed from the address of Vilches’s sister; and

(2) contextual clues within the subject letter itself. It was on that basis that the

district court allowed Feeney to proceed to identify the handwriting in the subject

letter. Notably, Defendants did not object to Feeney’s identification of Vilches’s

handwriting in the comparator letter, and his ensuing testimony that the

handwriting in the subject letter was the same does not implicate the Confrontation

Clause.

      Defendants have thus failed to show any violation of the Confrontation

Clause in Feeney’s testimony.




                                           15
                                           II

      We next reject Defendants’ challenge to the jury instructions concerning the

elements of a conspiracy to violate the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(d). Defendants concede that our

review is only for plain error, and we hold that there was no such error.

      Defendants contend that the RICO conspiracy instructions failed to inform

the jury that, in order to convict a given Defendant of conspiring to violate RICO’s

prohibition on conducting an enterprise’s affairs through a pattern of racketeering

activity, see 18 U.S.C. § 1962(c), the jury had to find that he “‘knowingly agree[d]

to facilitate a scheme which includes the operation or management of a RICO

enterprise.’” United States v. Fernandez, 388 F.3d 1199, 1230 (9th Cir. 2004)

(emphasis added) (citation omitted), modified on other grounds, 425 F.3d 1248

(9th Cir. 2005). This requirement was omitted, according to Defendants, because

in describing the elements of RICO conspiracy, the instructions stated that the

Government must show that the Defendant “knowingly agreed that either the

defendant or another person would be associated with the enterprise” and that he

“knowingly agreed that either he or another person would conduct or participate,

directly or indirectly, in the conduct of the affairs of the enterprise through a

pattern of racketeering activity.” While we agree that this aspect of the

instruction’s wording was less than ideal, Defendants overlook the fact that the


                                           16
above-quoted description of the elements of RICO conspiracy was followed by

additional relevant instructions and that, taken “‘as a whole in the context of the

entire trial,’” the district court’s instructions were sufficient “‘to guide the jury’s

deliberation.’” United States v. Moore, 109 F.3d 1456, 1465 (9th Cir. 1997) (en

banc) (citation omitted).

      Specifically, the instructions also stated that, “[i]n order for you to convict a

defendant of racketeering or RICO conspiracy, the Government must prove

beyond a reasonable doubt that the defendant agreed to participate in the

enterprise with the knowledge and intent that at least one member of the

racketeering conspiracy” would commit the requisite predicate acts of

racketeering. The instructions further stated that, “[i]n order to find a defendant

guilty of racketeering conspiracy, the Government must prove beyond a reasonable

doubt that the defendant joined the conspiracy charged in the indictment knowing

the conspiracy’s purpose and intending to facilitate it. The defendant must know

the essential nature and scope of the enterprise.” Viewed as a whole, these

instructions sufficiently required the jury to find that a defendant agreed to

facilitate and participate in a scheme that included the operation of a RICO

enterprise. See Fernandez, 388 F.3d at 1229–30 (conviction of RICO conspiracy

requires a finding that the defendant “agreed to facilitate” such a scheme, but does

not require a finding that the defendant personally committed either an overt act or


                                           17
the predicate acts of racketeering). There was no plain error.

                                         III

      Jaime and Henry appeal the district court’s denial of their motion under

Federal Rule of Criminal Procedure 29(c) for a judgment of acquittal on Count 7

(obstruction of justice, in violation of 18 U.S.C. § 1512(c)(2)) and Count 9

(conspiracy to obstruct justice, in violation of 18 U.S.C. § 371). These counts were

based on the theory that Jaime, at Henry’s direction, destroyed evidence of Henry’s

commission of a double murder by setting fire to the apartment containing the

deceased victims’ bodies. Reviewing de novo, see United States v. Green, 592

F.3d 1057, 1065 (9th Cir. 2010), we hold that there was no error.

      Neither side challenges the district court’s jury instructions, which required

the Government to prove, inter alia, that “the defendant had knowledge that his

actions were likely to affect [an] official proceeding,” and which defined an

“official proceeding” as “a proceeding before a court, judge, or federal agency.”

The instructions further provided that “[t]he proceeding may be civil or criminal”

and that “a federal grand jury proceeding is an official proceeding.” However, “a

criminal investigation is not an ‘official proceeding’ under the obstruction of

justice statute.” United States v. Ermoian, 752 F.3d 1165, 1172 (9th Cir. 2013)

(emphasis added). Although the statute confirms that “an official proceeding need

not be pending or about to be instituted at the time of the offense,” 18 U.S.C.


                                         18
§ 1512(f)(1), the Government agrees that, to show the requisite nexus, it had to

establish that an official proceeding was at least foreseeable at the time the

obstructive actions occurred. The statute states, however, that there is no

requirement to show that the defendant knew that the foreseeable official

proceeding would be a federal proceeding. Id. § 1512(g)(1).

      Henry and Jaime do not contest that they knew the double murder would

draw the attention of law enforcement authorities, but they assert that there was

inadequate proof that they knew it would result in an “official proceeding” within

the meaning of the statute. In addressing that issue, the parties dispute whether the

convictions may be upheld on the theory that Jaime and Henry acted to obstruct a

possible criminal prosecution as opposed to a grand jury proceeding. The

Government argues that the law and the instructions allow either theory, but Henry

and Jaime contend that the case was argued to the jury solely on the latter theory.

We need not resolve this dispute, because we hold that, contrary to what Henry and

Jaime contend, the evidence was sufficient to permit a rational jury to conclude

that each of them “reasonably foresaw a grand jury proceeding would be

empaneled.”

      Henry and Jaime argue that, because California (unlike the federal system)

rarely uses grand juries, there is no basis to conclude that, by covering up the

double murder, they knew that a grand jury proceeding was foreseeable and would


                                          19
be obstructed. But Henry was no stranger to the federal criminal justice system,

because he had previously been prosecuted and convicted in federal court—indeed,

he was on federal supervised release at the time of the murders. Henry also knew

that he had already drawn the attention of federal authorities and that they had

installed a “pole camera” outside his apartment complex. See United States v.

Binday, 804 F.3d 558, 590–91 (2d Cir. 2015) (nexus element met where defendant

was aware that he was the target of a federal investigation). Although Jaime had

no prior federal conviction, he lived in the same apartment complex with Henry

and Rangel, who was also on federal supervised release, and a search of his

apartment revealed a shoebox of NF-related materials that included discussion of

federal indictments, including Henry’s, as well as a press account of Henry’s prior

federal criminal case. Although Henry and Jaime emphasize that there is no

evidence specifically showing that they were aware that federal indictments are the

result of grand jury proceedings, the jury could permissibly draw the inference that

members of a sophisticated prison gang with knowledge of, or personal experience

in, the federal criminal justice system would be aware of the use of grand juries.6




6
  Because the evidence was sufficient on Counts 7 and 9, Henry’s and Jaime’s
piggybacked challenge to the sufficiency of the evidence on Count 10 (use of fire
to commit a felony) necessarily also fails.

                                         20
                                         IV

                                          A

      Larez challenges the sufficiency of the evidence underlying his conviction

for conspiring to commit murder to maintain and increase his standing in a

racketeering enterprise, in violation of 18 U.S.C. § 1959(a)(5) (Count 2).7 Because

Larez did not move for an acquittal below, we review only for plain error. United

States v. Cruz, 554 F.3d 840, 844–45 (9th Cir. 2009). We hold there was none.

      Larez contends that his conviction on this charge could only have rested on

the alleged conspiracy to kill Sade Douglas, who had witnessed Henry’s double

murder, but he argues that there was insufficient evidence that that particular

conspiracy was “for the purpose of . . . maintaining or increasing position” in NF.

18 U.S.C. § 1959(a). The Government disputes whether this count necessarily

rested on the Douglas conspiracy. But even assuming that the count relied on

Larez’s conduct in connection with the Douglas plot, we conclude that there is

sufficient evidence that Larez’s participation in the conspiracy to kill Douglas was

for the purpose of maintaining his position in NF.

      Rangel testified that he relayed an order from Henry to Larez to have

Douglas killed, and Larez then enlisted Shane Bowman to try to find Douglas and



7
 Because § 1959’s title is “Violent crimes in aid of racketeering activity,” that
section is sometimes referred to as the “VICAR statute.”

                                         21
kill her. Together with Rangel and Jaime, Bowman then unsuccessfully sought to

locate Douglas. Bowman testified that he carried out this order to look for Douglas

because of his obligations as a Norteño. Even assuming that Henry’s underlying

double murder was not in aid of racketeering activity, Larez’s subsequent

conspiracy to kill Douglas (a witness to those murders) was carried out through the

NF’s hierarchy, and a jury could reasonably conclude that, in doing so, Larez

enhanced and solidified his position within NF. See United States v. Banks, 514

F.3d 959, 970 (9th Cir. 2008) (holding that the “purpose element of the VICAR

statute” is satisfied where the defendant’s motivation was, in part, to enhance his

position “in the eyes of ‘individuals or factions within the enterprise’” (citation

omitted)).

                                          B

      The Government concedes that the district court plainly erred by entering

judgments of conviction against Larez on both Count 19 (using a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)) and Count

20 (using a firearm in furtherance of a crime of violence resulting in death, in

violation of 18 U.S.C. § 924(j)). Because § 924(c) is a lesser-included offense of

§ 924(j), and because both counts here were based on the same underlying murder

of Martin Chacon, convictions and sentences on both counts violate “the aspect of

the Double Jeopardy Clause that protects against multiple punishments.” United


                                          22
States v. Kuzma, 967 F.3d 959, 977 (9th Cir. 2020). We therefore remand with

instructions to vacate Larez’s conviction and sentence on either Count 19 or

Count 20. See id. (“Given that the ultimate ‘sentencing responsibility resides’ with

the district court, the ‘only remedy consistent with congressional intent’ is for that

court ‘to exercise its discretion to vacate one of the underlying convictions.’”

(citation omitted)).

                                           V

                                           A

      Reviewing de novo, see United States v. Bhagat, 436 F.3d 1140, 1145 (9th

Cir. 2006), we reject Andrew’s contentions that the indictment failed to provide

him with adequate notice or that there was a material variance from the indictment.

      The indictment adequately alleged the elements of a RICO conspiracy, as

well as the special sentencing factor that Andrew had conspired to commit murder.

See United States v. Musacchio, 968 F.2d 782, 787 (9th Cir. 1991) (“[A]n

indictment that sets forth the charged offense in the words of the statute itself is

generally sufficient.”). There was no prejudicial variance, because the attempted

murder of Vigil—which was the factual predicate on which the Government relied

at trial—did not depart in any material respect from the allegations of the

indictment. United States v. Doss, 630 F.3d 1181, 1191 (9th Cir. 2011).

Moreover, Andrew concedes in his brief that he was informed only one month


                                          23
after being indicted that the Government “would attempt to prove he was

responsible for an attack on [an] inmate named Tobias Vigil that had occurred in

2013 at McCreary federal prison in Kentucky.”

      Andrew’s real complaint is that, due to deficiencies in fulfilling its discovery

obligations, the Government did not clearly identify its precise theory as to how

Andrew had allegedly ordered the attack on Vigil and the role that Killinger played

in that attack. The district court recognized that the Government’s discovery on

this subject had been unjustifiably delayed and piecemeal, and it agreed with

Andrew that “an appropriate remedial measure is warranted.” We hold that there

was no abuse of discretion in the district court’s choice of remedies. United States

v. Schwartz, 857 F.2d 655, 657–58 (9th Cir. 1988). The district court barred the

Government from adding additional witnesses concerning the Vigil attack to its

witness list, precluded the Government from mentioning the Vigil attack in its

opening statement (so that Andrew would not need to do so in his opening

statement), and ordered that Vigil and Killinger would be brought to the Northern

District of California “to facilitate an interview” by Andrew’s counsel (an offer

that counsel declined). Although Andrew contends that these measures were

inadequate, he has not provided any basis other than speculation for concluding

that the district court’s remedy was prejudicially inadequate.




                                         24
                                           B

      In convicting Andrew on the RICO conspiracy count, the jury also made a

special finding that he had engaged in a conspiracy to commit murder. Andrew

contends that this special finding must be vacated because the district court did not

specifically instruct the jury that, in order to make this finding, the jury had to find

all of the elements of a murder conspiracy under California law. We reject this

argument.

      In defining the violations that qualified as predicate acts for purposes of the

RICO conspiracy charge, the district court correctly instructed the jury as to all of

the elements of conspiracy to commit murder under California law. Andrew notes

that the district court’s jury instructions did not specifically state that the same

elements applied in determining whether, as a special sentencing factor, Andrew

was guilty of a California murder conspiracy. But the instructions must be viewed

in the context of the verdict form that instructed the jury what was required to

make that special finding, see United States v. Singh, 532 F.3d 1053, 1062–63 (9th

Cir. 2008), and the verdict form plainly stated that, in order to find this factor, the

jury had to determine whether Andrew conspired to commit murder “in violation

of California law as instructed earlier by the court.” In making that finding, the

jury therefore necessarily had to apply the same elements of California law that

were correctly stated in the instructions. There was no error.


                                           25
      Andrew also claims that the Government misstated the law during its

rebuttal argument by stating that the requirement of an overt act in California could

be satisfied by sending mail into California. The district court overruled Andrew’s

objection to this statement and denied his motion for a new trial on this ground.

We conclude that there was no error. “It is not necessary that a defendant be

physically within a jurisdiction to do a criminal act there,” Smith v. United States,

92 F.2d 460, 461 (9th Cir. 1937), and the sending of a communication into

California constitutes an overt act in California, see id. (“In this case an overt act

was committed in California by petitioner telephoning there from Honolulu.”

(emphasis added)). See also id. (observing that, in Hyde v. United States, 225 U.S.

347, 360 (1912), “the defendant was held indictable for conspiracy in the District

of Columbia on the strength of his conspiring in California to commit a crime and

by way of [an] overt act, mailing a letter from California to the District of

Columbia” (emphasis added)).

                                           C

      As discussed earlier, cooperating Norteño Ochoa-Gonzalez testified at trial

that Andrew admitted to ordering the “hit” on Vigil. See supra at 8. Andrew had

sought to suppress this testimony on the ground that it was allegedly obtained in

violation of his Sixth Amendment right to counsel under Massiah v. United States,

377 U.S. 201 (1964), but the district court denied the motion after an evidentiary


                                           26
hearing. We review the district court’s underlying factual determinations for clear

error, United States v. Harris, 738 F.2d 1068, 1071 (9th Cir. 1984), but we review

de novo its ultimate conclusion that there was no Massiah violation, United States

v. Danielson, 325 F.3d 1054, 1066 (9th Cir. 2003).

      Under Massiah, the Government violates a defendant’s Sixth Amendment

right to counsel when it “deliberately elicit[s]” an incriminating admission from a

defendant “after he ha[s] been indicted and in the absence of counsel.” 377 U.S. at

206. To establish a Massiah violation in the context of a statement made to a

jailhouse informant, the defendant “must demonstrate both [1] that the informant

was acting as a government agent and [2] that the informant deliberately elicited

incriminating statements.” Fairbank v. Ayers, 650 F.3d 1243, 1255 (9th Cir.

2011). The district court held that Andrew failed to establish the first of these two

elements, and it therefore made no findings concerning the second. Based on the

district court’s findings, which are not clearly erroneous, we agree that Ochoa-

Gonzalez was not acting as an agent of the Government when he had the jailhouse

conversations with Andrew in which the incriminating statements were made.

                                          1

      The decision to place Ochoa-Gonzalez in the cell next to Andrew was made

by Deputy Sean Sullivan of the Alameda County Sheriff’s Office, which managed

the facility at which both men were being held. The only relevant communication


                                         27
between Sullivan and any federal official was Sullivan’s telephone call to FBI

Special Agent Dale Dutton, who had been a case agent on Ochoa-Gonzalez’s

previous drug-trafficking prosecution, and who had been involved in the U.S.

Attorney’s Office’s decision to move Ochoa-Gonzalez from a federal prison in

Arkansas to the Northern District of California. At the time, Dutton “was not

involved in the investigation of the instant case,” and Ochoa-Gonzalez’s transfer

was arranged in the hope of conducting a proffer session, after Ochoa-Gonzalez

met with his California counsel, concerning “prior criminal activity related to

Norteños in the North Bay, including unsolved homicides, drug trafficking, and

other crimes related to Norteños.” After Ochoa-Gonzalez arrived in California, he

told Sullivan that he was a “dropout” from the Norteños, and he asked to be placed

in protective custody. In order to evaluate the risks associated with any particular

placement of Ochoa-Gonzalez, Sullivan needed to know whether he had in fact

dropped out and whether he was cooperating with federal authorities; he therefore

called Dutton.

      The district court found that “Special Agent Dutton’s response to Deputy

Sullivan’s phone call was to say that [Ochoa-Gonzalez] already had dropped out of

the Norteño gang and ‘that he should probably be housed appropriately based on

that dropout status.’” Dutton “advised Deputy Sullivan that . . . it potentially could

be a safety issue if [Ochoa-Gonzalez] was housed with active [gang members].’”


                                         28
At the time that he called Dutton, Sullivan knew that Ochoa-Gonzalez had

expressed an interest in being placed in a cell next to Andrew in order “to get

information from him.” As the district court stated, the testimony as to what, if

anything, Sullivan told Dutton on this point was not entirely consistent. The

district court assumed for purposes of its ruling that Sullivan did mention Ochoa-

Gonzalez’s desire to be placed next to Andrew, but the district court found that, “at

most, Deputy Sullivan’s reference to [Andrew] Cervantes was no more than

passing.” The district court also emphasized that Sullivan testified that his

conversation with Dutton “did not affect his own decision” to house Ochoa-

Cervantes next to Andrew. Sullivan acknowledged that Ochoa-Gonzalez’s desire

to be housed next to Andrew was a consideration in his ultimate placement

decision.

                                          2

      Given the district court’s finding that Sullivan made the decision on his own

to house Ochoa-Gonzalez next to Andrew, the district court correctly concluded

that Sullivan’s actions in doing so are insufficient to make Ochoa-Gonzalez an

agent of the Government for Massiah purposes. Although Sullivan had mentioned

to Dutton that Ochoa-Gonzalez wanted to be placed next to Andrew, the district

court found that, “at most,” the comment was “no more than passing.” Dutton did

not reference Andrew in his response to Sullivan, which instead focused on the


                                         29
“safety issue” presented by Ochoa-Gonzalez’s “dropout status.” The district court

also credited Sullivan’s testimony that Dutton’s comments did not affect his

decision to house Ochoa-Gonzalez next to Andrew. Under these circumstances,

Sullivan’s independent placement decision did not make Ochoa-Gonzalez an agent

of the Government.

      Of course, the fact that Sullivan was in a position to make that decision was

only the result of the Government’s actions in bringing Ochoa-Gonzalez into the

Northern District of California. But the district court correctly concluded that the

Government’s transfer of Ochoa-Gonzalez was “too attenuated” from Sullivan’s

placement decision or Ochoa-Gonzalez’s subsequent actions to establish that the

latter was acting as the Government’s agent for purposes of Massiah. Ochoa-

Gonzalez had made clear that he wanted to meet with his counsel before any

proffer session, and one purpose of moving him into the district was to enable him

to meet with his lawyer concerning any potential cooperation. At the time of

Ochoa-Gonzalez’s arrival in California, he had not yet met with his attorney and

no decision had been made by either him or the Government on a proffer session,

much less cooperation. Moreover, the district court found that the transfer was

made for the purpose of potentially obtaining information in connection with

“unsolved crimes involving Norteños in the North Bay” and not for purposes of the

then-pending drug charges against Andrew. Further, Ochoa-Gonzalez did not meet


                                         30
with anyone from the FBI or the U.S. Attorney’s office until after his jailhouse

conversations with Andrew. Under these circumstances, the district court correctly

held that Ochoa-Gonzalez was not acting as a Government agent when he had

those conversations. Cf. Randolph v. California, 380 F.3d 1133, 1147 (9th Cir.

2004) (returning cooperating informant to jail cell after he met with prosecution

team and relayed incriminating statements from his counseled cellmate could be

sufficient to render informant a government agent for purposes of Massiah).8

      Accordingly, we affirm the district court’s denial of Andrew’s suppression

motion.

                                          VI

                                          A

      Reviewing de novo, see United States v. Rosas, 615 F.3d 1058, 1063 (9th

Cir. 2010), we hold that the district court’s use of the first-degree murder

sentencing guideline in calculating the base offense level for Henry’s RICO

conspiracy conviction did not offend the Sixth Amendment.

      The jury did not reach a verdict on the two separate counts charging Henry

with murder in violation of the VICAR statute. Although the jury convicted Henry

of the main RICO conspiracy charge, its special verdict on that count also stated


8
 In contrast to Randolph, when the Government here held its first proffer session
with Ochoa-Gonzalez and learned that he wanted to be housed near Norteños in
order to get information, he was moved to a different jail the very next day.

                                          31
that the jury had not unanimously found that Henry “conspired to commit the

murder of actual and suspected members of rival gangs, individuals suspected of

cooperating with law enforcement, and individuals who defied the will of Nuestra

Familia.” As noted earlier, the jury also convicted Henry of the three obstruction-

related counts (Counts 7, 9, and 10). See supra at 18–20. It also convicted Henry

on the drug-trafficking conspiracy charge, although it was unable to reach a verdict

as to Henry with respect to the amount of methamphetamine involved.

      Even assuming that the special verdict means that the jury acquitted Henry

of conspiracy to commit murder as a predicate act in the overall RICO conspiracy

charge on which he was convicted, the Sixth Amendment did not preclude the

district court from considering Henry’s double murder in sentencing him for the

RICO conspiracy. We have squarely held that, in sentencing a defendant on a

RICO conspiracy charge, a district court does not violate the Sixth Amendment by

considering relevant conduct associated with other counts on which the defendant

was acquitted (such as VICAR acts of violence and conspiracy to commit murder).

United States v. Mercado, 474 F.3d 654, 656–58 (9th Cir. 2007).

      Henry asserts that this case falls within a different line of authority holding

that a sentencing court may not contradict an express finding made in the jury’s

special verdict. See United States v. Pimentel-Lopez, 859 F.3d 1134, 1140–43 (9th

Cir. 2016); cf. Mitchell v. Prunty, 107 F.3d 1337, 1339 n.2 (9th Cir. 1997) (jury


                                         32
special findings “are dispositive of the questions put to the jury”), overruled on

other grounds by Santamaria v. Horsley, 133 F.3d 1242 (9th Cir. 1998) (en banc).

But Henry overstates both the holding of these cases and the import of the special

verdict here.

       Pimentel-Lopez made clear that its distinct rule applies only when the jury’s

special verdict “made an affirmative finding” that a particular fact is true, and not

when the jury simply “failed to find a fact under the exacting standard applicable

to criminal cases.” 859 F.3d at 1140 (emphasis added). Pimentel-Lopez confirmed

that, in the latter situation, the district court at sentencing “is free to find the same

fact under a less stringent standard of proof.” Id. Here, the jury’s special verdict

merely states that the jury did not “unanimously find”—i.e.. that it had failed to

find—that Henry conspired to commit murder of the categories of persons

specified. Accordingly, under Pimentel-Lopez, this case is governed by the general

rule that, when the jury fails to make a finding beyond a reasonable doubt, the

district court may proceed to find the fact in question under the lower standard of

proof applicable at sentencing.9


9
 Moreover, Henry overlooks the fact that the special verdict only addressed
whether Henry had “conspired” to commit murder, not whether he had committed
murder. The portions of the verdict that addressed the latter question were the
VICAR murder charges (Counts 5 and 6), and the jury did not acquit on those
charges but instead was unable to reach a verdict. Thus, strictly speaking, this
case is neither an acquitted-conduct case nor an affirmative-special-verdict


                                            33
                                         B

      We hold that there was no error in the district court’s calculation of the

applicable sentencing guideline range with respect to Henry.

      Under United States Sentencing Guidelines (“U.S.S.G.”) § 2E1.1, the base

offense level for a RICO conspiracy is the higher of 19 or “the offense level

applicable to the underlying racketeering activity.” The district court concluded

that Henry’s double murder constituted “underlying racketeering activity” and, as

we have explained, nothing in the jury’s verdict precluded it from making that

determination. Because the district court further concluded that Henry’s killings

constituted first-degree murder, the district court properly applied U.S.S.G.

§ 2A1.1, which supplies the base offense level for such conduct. The district court

thus correctly concluded that the base offense level on the RICO conspiracy charge

was 43.

      Henry nonetheless contends that, in determining whether he had committed

first-degree murder, the district court should have applied a clear-and-convincing-

evidence standard rather than a preponderance-of-the-evidence standard. Henry

concedes that, because this argument was not raised in the district court, our review


case. Rather, it is a case in which the sentencing judge properly considered
conduct underlying other charges on which the jury failed to reach a verdict and
made no special findings. On appeal, Henry does not contend that sentencing
courts are barred from considering counts on which there was a hung jury, and we
deem any such argument to be forfeited.

                                         34
is only for plain error. Cruz, 554 F.3d at 845. We hold that there was no such

error. Even if we were to conclude that the district court should have applied a

higher standard of proof, any error neither affected Henry’s “substantial rights” nor

“‘seriously affect[ed] the fairness, integrity, or public reputation of judicial

proceedings.’” Id. (citation omitted).

      The district court’s remarks at sentencing leave no doubt that it would have

made the same finding under a higher standard. The district court stated that it

found Douglas’s eyewitness testimony to be “quite convincing[]” and that “there’s

not any doubt in my mind that [Henry] committed those acts.” Cf. United States v.

Technic Servs., Inc., 314 F.3d 1031, 1047 (9th Cir. 2002) (holding that the district

court’s comment that “it had ‘no doubt’” about sentencing enhancements

confirmed that clear-and-convincing-evidence standard was met), overruled on

other grounds by United States v. Contreras, 593 F.3d 1135, 1136 (9th Cir. 2010)

(en banc). The district court also specifically commented on Henry’s evidence of

diminished capacity and stated that it found that evidence “unconvincing.” The

district court also referred to the sheer length of time involved in the actual killings

themselves, which involved multiple stabbings:

          [W]e don’t have the number of stab wounds for one of the
          victims, but with one we have them. Over 35.

          And I sat there trying to understand how someone could be on
          top of someone else and stab one, two, three, four, five, six,



                                           35
          seven, eight, and we’re not even to 15. Time and time and
          time and time again. It is brutal conduct.
The district court also stated that, if it were to ignore the murders in determining

the sentence, that would result in an “incomprehensible” view of Henry’s conduct.

      Moreover, given what we consider to be the overwhelming evidence of

Henry’s premeditation and malice, we hold that there is no basis to find a plain

error requiring resentencing. See United States v. Garro, 517 F.3d 1163, 1169 (9th

Cir. 2008) (holding that, in light of the evidence at trial, there was no plain error in

applying the preponderance standard at sentencing). Henry did not commit the

murders immediately upon seeing his sister fall out a window (which he blamed on

the victims), but only hours later after he had repeatedly questioned the victims

about what had happened and after he had had time to think about how he would

respond. See People v. Wells, 245 Cal. Rptr. 90, 92 (Cal. Ct. App. 1988) (holding

that planning need only begin “moments before” a killing to constitute first-degree

murder). When Henry’s knife broke during the killings, Henry ordered Douglas to

fetch him a second knife, at which point he continued deliberately stabbing both of

his victims. There was no plain error in the district court’s use of the

preponderance standard at Henry’s sentencing.10




10
  For the same reasons, we reject Henry’s contention that the evidence of first-
degree murder was inadequate under any standard.

                                           36
                                        VII

      In connection with a home invasion robbery in Livermore, California, Jaime

was convicted of two separate counts of VICAR assault with a dangerous weapon,

in violation of 18 U.S.C. § 1959(a)(3) (Counts 11 and 12); one count of Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a) (Count 14); and one count of Hobbs

Act conspiracy, in violation of 18 U.S.C. § 1951(a) (Count 13). Jaime was also

convicted of using a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c), and the jury found that the firearm was used,

carried, and brandished during and in relation to the four predicate crimes

identified above.11

      The Government concedes that, in calculating the guidelines offense level

for the sentencing groups corresponding to Counts 11–14, the district court plainly

erred in applying a firearms enhancement under U.S.S.G. § 2A2.2(b) to each of

those groups. The application notes to U.S.S.G. § 2K2.4, which governs

sentencing of § 924(c) offenses, state that if a sentence is imposed under § 924(c),

then the court may not apply any “specific offense characteristic for possession,


11
   There is some question whether Hobbs Act conspiracy qualifies as a “crime of
violence” for purposes of § 924(c), see United States v. Dominguez, 954 F.3d
1251, 1262 (9th Cir. 2020) (reserving this question), but we need not decide that
issue here. Because the district court grouped the Hobbs Act conspiracy count
with the Hobbs Act robbery count for sentencing purposes, the issue cannot affect
the outcome. See id. at 1261 (holding that Hobbs Act robbery is a crime of
violence).

                                         37
brandishing, use, or discharge of an explosive or firearm when determining the

sentence for the underlying offense.” U.S.S.G. § 2K2.4, n.4; see also United States

v. Aquino, 242 F.3d 859, 861 (9th Cir. 2001). The Government nonetheless

contends that we should not remand for resentencing, because an entirely separate

error it claims for the first time on appeal offsets this error. We decline to address

this contention in the first instance, leaving it to the district court to consider if the

Government renews the point at resentencing on remand.

       Because the erroneous application of § 2A2.2(b) could affect how the

various sentencing groups are then combined under U.S.S.G. § 3D1.4, we vacate

Jaime’s sentence in its entirety and remand for resentencing.12

                                           VIII

       We AFFIRM the convictions and sentences of Henry Cervantes and

Andrew Cervantes. We AFFIRM the convictions of Jaime Cervantes, but we

VACATE his sentence and REMAND for resentencing. We AFFIRM the

convictions and sentence of Alberto Larez, except that we REMAND with

instructions for the district court to vacate his conviction and sentence on one, and

only one, of either Count 19 or Count 20.



12
  Although we are remanding for resentencing on other grounds, we reject Jaime’s
contention that the district court should have granted a downward departure or
variance based on his assertedly overstated criminal history, and we likewise reject
his claim that his sentence was substantively unreasonable.

                                            38